Case: 21-40586     Document: 00516529494         Page: 1     Date Filed: 11/01/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     November 1, 2022
                                  No. 21-40586                         Lyle W. Cayce
                                Summary Calendar                            Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Paulita Gallegos Roblez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:20-CR-862-2


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*
          Paulita Gallegos Roblez pleaded guilty to importation of
   methamphetamine and heroin and was sentenced within the advisory
   guidelines range to 168 months of imprisonment and three years of
   supervised release. On appeal, Roblez argues that the written judgment


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40586      Document: 00516529494          Page: 2    Date Filed: 11/01/2022




                                    No. 21-40586


   conflicts with the oral pronouncement because the district court did not
   pronounce conditions of supervised release ordering her to undergo
   substance abuse testing, follow instructions of prescription medication, and
   refrain from possessing or using psychoactive substances. Additionally, she
   challenges a supervised release condition that states, “If the probation officer
   determines that you pose a risk to another person (including an organization),
   the probation officer may require you to notify the person about the risk.”
          As to the first issue, we pretermit the question of the proper standard
   of review because Roblez cannot succeed under either standard. See United
   States v. Pursley, 22 F.4th 586, 591 (5th Cir. 2022); United States v. Grogan,
   977 F.3d 348, 352 (5th Cir. 2020). A defendant’s due process right to be
   present at sentencing requires the district court to orally pronounce any
   discretionary condition of supervised release that is not required by 18 U.S.C.
   § 3583(d). United States v. Diggles, 957 F.3d 551, 557-59 (5th Cir.) (en banc),
   cert. denied, 141 S. Ct. 825 (2020). A conflict occurs when an unpronounced
   discretionary condition is included in the judgment, in which case the oral
   pronouncement controls, and the written judgment must be amended
   accordingly. See Grogan, 977 F.3d at 352; Diggles, 957 F.3d at 559, 563. In
   light of Roblez’s history of substance abuse and the district court’s oral
   pronouncement of a supervised release condition that required Roblez to
   participate in substance and alcohol abuse treatment, the disputed conditions
   did not conflict with the oral pronouncement of sentence. See United States
   v. Mireles, 471 F.3d 551, 558 (5th Cir. 2006); United States v. Warden, 291
   F.3d 363, 365-66 (5th Cir. 2002).
          Because Roblez had advance notice of the risk notification condition,
   we review her challenge to it for plain error. See United States v. Mejia-
   Banegas, 32 F.4th 450, 451 (5th Cir. 2022); Grogan, 977 F.3d at 352. We have
   held that the imposition of similar risk notification conditions does not
   constitute clear or obvious error. Mejia-Banegas, 32 F.4th at 451 (no error);



                                          2
Case: 21-40586      Document: 00516529494           Page: 3   Date Filed: 11/01/2022




                                     No. 21-40586


   United States v. Henderson, 29 F.4th 273, 276 (5th Cir. 2022) (no clear error);
   see also United States v. Barber, 865 F.3d 837, 839 (5th Cir. 2017).
          AFFIRMED.




                                          3